418 F.2d 500
Raymond Alfred BEAUDINE, Appellant,v.UNITED STATES of America, Appellee.
No. 25019.
United States Court of Appeals Fifth Circuit.
Nov. 25, 1969.

Raymond E. LaPorte, Tampa, Fla., for appellant.
Robert B. McGowan, Asst. U.S. Atty., Tampa, Fla., for appellee.
ON PETITION FOR REHEARING OF 414 F.2d 397 AND PETITION FOR REHEARING EN BANC
Before GOLDBERG, GODBOLD and SIMPSON, Circuit Judges.
PER CURIAM:


1
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.